DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the invention of Group I encompassing claims 1-6, 9-12, 18, 21, 23-25 is acknowledged. The restriction is made final without traverse. 
Claims 1-6, 9-12, 18, 21, 23-25 and 35-39 are presented for examination on the merits. The following rejections are made.

Claim Objections
Claim 39 is objected to because of the following informalities: claim 39 does not have a period at the end of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25 recites, “…wherein each micelle diameter is less than about 50 nm or less than about nm or less than about 30 nm.” The second “nm” is missing a number value and is therefore unclear. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 12, 18, 21, 23-25 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 0185216) in view of He et al. (CN 108719457; machine translation provided) and Alasino et al. (WO 2020/122741; machine translation provided).
Lee provides a method for preparing polymeric micellar compositions wherein an effective amount of amphiphilic block copolymer (between 1-50% by weight; see claim 9) (see instant claim 1a) is combined with hydrophobic drug (between 0.1-20% by weight; see claim 9) (see instant claim 1c) and an aqueous phase separation medium (see claim 4) and is then stirred and heated (see abstract and claims 1b, 5 and 35) to a temperature of between 30-100oC (see page 5, lines 20-27) (see instant claims 3, 4 and 37) for 30 minutes (see Example 6) (see instant claims 6 and 35). The mixture is heated and stirred until the mixtures yields a clear solution (see Example 7) (see instant claim 36). The mixture is then cooled to room temperature (25oC) (see Example 6) (see instant claim 39) to produce a polymeric micellar composition in a powdered state wherein the micelles have a particle size of 45 nm (see Example 7) (see instant claims 1b and 25).
Regarding the heating temperature reaching the glass transition temperature of the amphiphilic polymer, this is expected as the target temperature of Lee overlaps with the target temperature of the instant claims (e.g. 20-99oC).
 Regarding the concentration of the amphiphilic block copolymer, overlapping ranges are considered obvious. See MPEP 2144.05(I). 
The method of Lee may be modified to include solvent such as ethanol (an alcohol) should the need arise (see page 7, lines 9-14) (see instant claim 11). 
Lee’s Examples 1-5 teach the process of preparing the copolymers of their invention wherein the produced polymers are said to be dried which would be expected to produce a powdery/granular product suitable for preparing the micelles of the invention (see instant claim 12). 
Exemplified hydrophobic drug actives include antifungals.
Lee fails to teach their hydrophobic drug as being an essential oil compound.
He is directed to nanoparticle compositions that self-assemble to form micelles having thymol embedded therein. It is taught that thymol is an essential oil (hydrophobic) obtained from thyme and is known for its excellent antifungal activity when used in concentrations of between 0.2-3% (see page 3) (see instant claims 1 and 18). As it were known that thymol was an antifungal agent suitable for delivery via micelle, it would have been obvious to modify Lee’smethod to include thymol with a reasonable expectation for success in providing antifungal activity.
Lee fails to teach adding a quantity of the essential oil after the heating of the suspension.
Alasino is directed to methods of making micelles loaded with active ingredients. Alasino teaches that their process of loading the micelles with active agent includes heating the solution containing the micellar components to between 45-60o for at least 15 minutes and then added a solution containing a therapeutically active substance and incubating the mixture for the incorporation of the therapeutically active substance in to the micelles (see claim 13).  The use of a known technique to improve similar methods (loading micelles with active substances) in the same way is indicia of obviousness. See MPEP 2143(I)(C). As to the process of adding the active substance gradually, as set forth by instant claims 21 and 39, this is an obvious parameter given that extending the time by which the active is added to the heated solution would have no material impact on the method or the product produced. Thus, if one so desired to draw out the time period (i.e. 30 seconds, 2 minutes, etc) by which the active was added to the heated micelle solution such would an obvious modification as the modification would still yield micelles loaded with active agent.  
It is also observed that the step of adding the essential oil component to the mixture after the heating of the amphiphilic polymer is an obvious modification of Lee as it was already known that the hydrophobic drug material can be present prior to the heating and is present during the heating step, it would be an obvious modification of the art to modify the process such that the hydrophobic active was added after the heating step to much the same result as having the hydrophobic active present prior to heating – the hydrophobic drug would be loaded into the hydrophobic core of the micelle.  See MPEP 2144.04(IV)(C). 
Regarding instant claim 23, the amount of essential oil relative the amphiphilic block copolymer would have been an optimizable parameter given that Lee teaches that their process may utilize between 1-50% of the amphiphilic block copolymer and between 0.1-20% by weight of the hydrophobic active. See MPEP 2144.05(II)(A). It is observed that He teaches that thymol is antifungally active within the range described by Lee. 
Regarding instant claim 24, although Lee and He are silent regarding the polydispersity of the micelles after then heating step. However, it would be expected that because the method of Lee and He teach the method of the instant claims, the polydispersity index of the combination would be less than 40%, absent some reason/evidence otherwise.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lee et al. (WO 0185216) in view of He et al. (CN 108719457; machine translation provided) and Alasino et al. (WO 2020/122741; machine translation provided) as applied to claims 1-6, 11, 12, 18, 21, 23-25 and 34-39 above, and further in view of Chen et al. (Macromolecular Chem Phys, 212, 2011, 2511-2521)
Lee fails to teach adjusting the pH from 3-9 whereby a hydrophilic portion of the amphiphilic polymer forms salts having enhanced hydrophilicity. 
Chen examines the effect of pH on pH-sensitive groups of PEG-b-PCL micelles used as drug carriers. In conjunction with polyacrylic acid (PAA) or polymethacrylic acid (PMAA) (see abstract). It is taught that pH effects the release of the encapsulated drug as well as the size of the micelle (see abstract). Chen teaches that micelles comprising PAA or PMAA possess many carboxyl groups and under acidic conditions, the are protonated and hydrogen bonding brings them close to each other. However, when the pH is adjusted higher (e.g. 5.0, 6.4, 7.4; see page 2518), the carboxylic acid groups ionize (form salts) (see page 2518) which would increase electrostatic forces between the PAA or PMAA and cause the micelle to push apart. It is observed that ionization is an outcome of the pH adjustment which would cause the hydrophilic portion to have enhanced hydrophilicity as defined by instant claim 9. Chen teaches that the introduction of PAA or PMAA enables polymeric micelles to  swell with increasing pH value and such a property enables pH-dependent drug release. In other words, the property of being able to undergo pH dependent changes in size render pH-dependent drug release a possibility and such a property would be desired in the micelle formulation of Lee. Applying a known technique to a known method ready for improvement to yield predictable results is indicia of obviousness. See MPEP 2143(I)(D).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lee et al. (WO 0185216) in view of He et al. (CN 108719457; machine translation provided) and Alasino et al. (WO 2020/122741; machine translation provided) as applied to claims 1-6, 11, 12, 18, 21, 23-25 and 34-39 above, and further in view of Cho et al. (Korean J Chem Eng, 27(3), 2010, 731-740).
Lee fails to teach the method as further comprising crosslinking the micelles in the suspension whereby the nanoparticle structure of the crosslinked micelles is preserved when the solvent is removed/evaporated.
Cho is directed to amphiphilic block copolymer-based delivery vehicles. Micelles are taught as self-assembled particles that coalesce in to particles at a concentration where the entropy of solution is decreased due to the unfavorable arrangement or ordering of solvent molecules, while it approaches the critical micelle concentration in which the micellization takes place (see page 733).  Cho teaches that micellization is a reversible process and this may be unfavorable or even dangerous in the drug delivery field since the abrupt dilution of micellar solution results in the precipitation of blood-insoluble drugs. In order to avoid self disassembly of the micelles, the micelle may be crosslinked to prevent dissolution of the micelle (see page 734). Thus, it would be desired to crosslink the micelle of Lee so as to avoid disassembly of the micelle and release of the drug in an environment where release is not desired. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611